Citation Nr: 0827076	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-05 987	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia with arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
in Boston, Massachusetts, which continued a 10 percent 
evaluation for left knee chondromalacia with arthritis, and 
an October 2005 rating decision, which continued a 10 percent 
evaluation for right knee chondromalacia with arthritis.  The 
issues have been merged on appeal.

In December 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

Subsequent to the issuance of the February 2007 Supplemental 
Statement of the Case (SSOC), the veteran submitted 
additional evidence which was not considered by the RO.  The 
veteran, through his representative, has waived RO 
consideration of that evidence in a December 2007 submission.  
As such, the Board may consider the appeal.  38 C.F.R. 
§ 20.1304.

The Board notes that during the pendency of the present 
appeal, the veteran filed several new claims including a 
claim for service connection for psoriatic arthritis.  These 
issues are not currently under appellate review.


FINDINGS OF FACT

1. The veteran's service-connected left knee chondromalacia 
with arthritis is manifested by pain and crepitus.

2. The veteran's service-connected right knee chondromalacia 
with arthritis is manifested by pain and crepitus.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left 
knee chondromalacia with arthritis have not been met.  See 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

2. The criteria for a rating in excess of 10 percent for 
right knee chondromalacia with arthritis have not been met.  
See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error.  Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to the initial adjudication of his claims, the veteran 
was provided with VCAA notice letters dated in January 2004 
and August 2005, which requested that the veteran provide 
evidence describing how his disability had increased in 
severity.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the July 2003 and August 2005 VA 
examinations performed in association with these claims and 
the December 2007 Travel Board hearing.  Further, the veteran 
submitted an April 2004 Notice of Disagreement (NOD), a 
January 2006 NOD, a May 2006 statement, and an October 2006 
VA Form 9 describing the impact that his disability has on 
his employment and daily life.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the veteran at interview, and the written 
statements submitted show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact it had on his employment and daily life.  As the Board 
finds that veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores, supra.

As to the second element, the Board notes that the veteran is 
service-connected for left knee chondromalacia and right knee 
chondromalacia.  As will be discussed below, these conditions 
are rated under Diagnostic Code 5010.  There is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores, 
supra.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See id.  While notification of the 
specific rating criteria was provided in the January 2005 
Statement of the Case (SOC), the October 2006 SSOC and the 
October 2006 SOC, not a specific preadjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, supra.  
The Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part  4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the ratings schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.

As to the fourth element, the January 2004 and August 2005 
letters provided notice of the types of evidence, both lay 
and medical, including statements from his doctor, that could 
be submitted to show that his disability had worsened.  See 
Vazquez-Flores, supra.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice was harmless.  

The Board further finds that the remaining elements of 
Pelegrini II are satisfied.  The January 2004 and August 2005 
letters informed the veteran of the evidence that VA would 
seek to obtain.  These letters also provided examples of the 
types of evidence he could submit.  See Pelegrini II, supra.  

Since the RO continued the 10 percent disability ratings at 
issue here for the veteran's service-connected disabilities, 
and the Board has concluded that the preponderance of the 
evidence is against assigning higher ratings, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
July 2003 and August 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disabilities 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 and 
2005 VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran seeks increased ratings for his service-connected 
left knee chondromalacia and right knee chondromalacia, each 
currently evaluated as 10 percent disabling.  For the reasons 
that follow, the Board finds that higher ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As an initial matter, the Board observes that left knee 
chondromalacia with arthritis and right knee chondromalacia 
are the only knee disabilities for which the veteran is 
currently service-connected.  In addition to these service-
connected disabilities, the veteran also appears to suffer 
from psoriatic arthritis in both knees, which is not service-
connected disability.  The Board notes that when it is not 
possible to separate the effects of a service-connected 
disability from a nonservice-connected disability, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In the present case, however, much of 
the evidence reflected in the treatment records to include 
from Dr. Malloy does differentiate between the non-service 
connected and service-connected symptoms.  Non-service 
connected symptomatology will not be considered when 
evaluating the veteran's service-connected knee disabilities.  

a. Left Knee

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his left knee chondromalacia with 
arthritis.  For the reasons that follow, the Board concludes 
that a higher rating is not warranted.

The veteran had VA examinations in July 2003 and August 2005.  
At the July 2003 examination, the veteran was diagnosed with 
internal derangement of both knees and chondromalacia with 
early degenerative arthritis of the patella, bilaterally.  
The veteran complained of stiffness, difficulty bending, and 
pain distal to the patella which lasts a few minutes.  The 
examiner reviewed the results of x-rays taken previously 
during VA treatment in May 2003.  Based on this review, the 
examiner found that the x-rays showed osteophyte formation at 
the patella, but that the knee was otherwise normal.  

At the August 2005 VA examination, the veteran was diagnosed 
with degenerative joint disease of both knees.  The veteran 
indicated that in his position as a clerk for the United 
States Post Office, he is required to lift heavy trays of 
mail, which has caused him to have some discomfort and pain.  
Results of MRI studies previously taken in June 2005 at 
Jordan Hospital were reviewed by the examiner.  The examiner 
found that the left knee MRI showed a moderate pinning of the 
posterior articular cartilage of the patella, but no evidence 
of meniscal abnormality or any ligamentous abnormalities.  

The veteran's left knee chondromalacia with arthritis is 
rated under Diagnostic Code (DC) 5010, for traumatic 
arthritis.  Traumatic arthritis is rated on limitation of 
motion of affected parts, as degenerative arthritis under DC 
5003.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion, to 
be combined not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Limitation of flexion of the leg to 60 degrees is 
rated as 0 percent disabling; flexion limited to 45 degrees 
is rated as 10 percent disabling; flexion limited to 30 
degrees is rated as 20 percent disabling; and flexion limited 
to 15 degrees is rated at 30 percent disabling.  38 C.F.R. § 
4.71a, DC 5260.  Limitation of extension of the leg to 5 
degrees is rated as 0 percent disabling; extension limited to 
10 degrees is rated as 10 percent disabling; extension 
limited to 15 degrees is rated as 20 percent disabling; 
extension limited to 20 degrees is rated as 30 percent 
disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261.  
Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint.  VAOPGCPREC 
09-04 (Sept. 17, 2004).

Range of motion in the veteran's left knee was measured at 
the July 2003 and August 2005 VA examinations.  At the July 
2003 VA examination, the veteran had full range of motion.  
The examiner noted that range of motion could be decreased by 
20 to 30 percent during a flare-up or during overuse.  At the 
August 2005 VA examination, the veteran was found to have 
flexion to 135 degrees.

Medical evidence from Dr. A.G. Krebs dated in November 2005 
reports the veteran's range of motion in the left knee to be 
120 degrees flexion and 5 degrees extension.  

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The veteran clearly 
does not have this degree of limitation, and the Board 
concludes that a higher rating based on limitation of motion 
is not warranted. 

The veteran testified at his December 2007 Travel Board 
hearing that he experiences sharp pain in his knees, that he 
takes medication to relieve the pain, and that he misses six 
or seven days of work a year due to his knee pain.  See 
Washington, supra.  The Board has examined the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's left knee.  See DeLuca, supra.  At 
the July 2003 VA examination, motion of the knee was 
accompanied by crepitus at the patellofemoral joint.  At the 
August 2005 VA examination, the veteran complained of 
occasional pain and discomfort in his position as a mail 
handler for USPS.  The examiner indicated that this pain is 
likely associated with his duties of lifting heavy trays of 
mail and with the extended periods of time in which he has to 
stand on his feet.  The veteran has submitted evidence 
indicating he has difficulty standing on his feet for an 
eight-hour shift.  See Dr. A.G. Krebs' letter, November 2005.  
These findings of functional loss due to painful motion form 
the basis of his currently assigned 10 percent rating.  There 
is no medical evidence of record that the veteran currently 
experiences pain which causes additional limitation of motion 
beyond that contemplated by the assigned evaluation.  
Accordingly, the Board finds that a higher rating under the 
DeLuca criteria is not warranted.  See 38 C.F.R. § 4.14.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998).

Under DC 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating for impairment with 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.

At the July 2003 VA examination, the veteran reported that 
his knees occasionally give out from under him, particularly 
when he is lifting heavy bags of mail.  Upon physical 
examination, the left knee was found to have a crepitus and 
popping sensation at the medial border of the patella and the 
medial joint line.  The examiner noted that the ligaments 
appeared to be stable.  The examiner also reviewed x-rays 
previously taken in May 2003 and observed that they showed 
osteophyte formation at the patella but were otherwise 
normal.  At the August 2005 VA examination, physical 
examination of the veteran's left knee revealed a negative 
Lachman's test, a negative drawer test, and good stability of 
the joint.  The examiner observed, based on a review of the 
June 2005 MRI studies of the left knee, that there was no 
evidence of any ligamentous abnormalities.  

Medical evidence from Dr. Krebs dated in April 2005 and 
November 2005 show the veteran's left knee to be stable.  
Subsequently, an MRI of the left knee was taken September 
2006.  See Dr. A.G. Krebs treatment records, September 2006.  
It was noted that there was no significant change in 
appearance from the June 2005 MRI.  No acute ligamentous 
abnormalities were found.  Thereafter, x-rays were taken in 
August 2007.  See Dr. R.S. Oliver treatment records, August 
2007.  These x-rays revealed moderate spur formation about 
the medial and lateral aspects of the patella and 
demonstrated normal joint spaces throughout the medial and 
lateral compartments.  

Based on the aforementioned, the Board finds that the 
evidence does not establish that there is recurrent 
subluxation or lateral instability of the left knee.  
Accordingly, a rating is not warranted under DC 5257.

Knee impairment with cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, DC 5259 rates surgically removed cartilage.  There 
is no indication that the veteran has been diagnosed with any 
disorders of the semilunar cartilage.  The Board has reviewed 
the record and can find no complaints of locking in the left 
knee.  There is similarly no evidence of effusion in the 
joint.  In fact, the August 2005 VA examination and the 
September 2006 MRI study contain no significant findings of 
effusion.  Although the July 2003 VA examination yielded a 
positive McMurray test, the subsequent August 2005 VA 
examination revealed a negative McMurray test and found no 
evidence of a meniscal abnormality.  Furthermore, the 
September 2006 MRI study showed no evidence of a meniscal 
tear.  As such, the Board concludes that a rating under DCs 
5258 or 5259 is not warranted. 

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis 
(DC 5256), tibia and fibula impairment (DC 5262), and genu 
recurvatum (DC 5263).  38 C.F.R. § 4.71a.  There is no 
evidence that the veteran has, or ever had, any of these 
disabilities.  As such, further inquiry into these diagnostic 
codes is moot.

Finally, the Board has considered the rule of Fenderson, 
supra. The evidence does not show that the veteran's symptoms 
have risen to the level for a rating in excess of 10 percent 
at any time during the period on appeal.  Therefore, the 
Board concludes that staged ratings are inapplicable.

In light of the foregoing, the Board concludes that a higher 
rating for left knee chondromalacia with arthritis is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 

b. Right Knee

The veteran contends that he is entitled to a rating in 
excess of 10 percent for right knee chondromalacia with 
arthritis.  For the reasons that follow, the Board finds that 
a higher rating is not warranted.

As noted above, the veteran was diagnosed with degenerative 
joint disease of both knees at the August 2005 VA 
examination.  Results of MRI studies previously taken in June 
2005 at Jordan Hospital were reviewed by the examiner.  The 
examiner found that the right knee MRI showed no definite 
acute abnormalities and no evidence of any meniscal tears.  
The anterior cruciate ligament was unremarkable in 
appearance.  

The veteran's right knee chondromalacia with arthritis is 
rated under DC 5010 for traumatic arthritis.  At the August 
2005 VA examination, range of motion in the veteran's right 
knee was found to be 135 degrees flexion.  Medical evidence 
from Dr. Krebs dated in November 2005 reports the veteran's 
range of motion in the right knee to be 120 degrees flexion 
and 10 degrees extension.  Based on these findings, the Board 
concludes that the veteran does not have the degree of 
limitation required of a rating in excess of 10 percent based 
on limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5260, 
5261.  As such, a higher rating based on limitation of motion 
is not warranted. 

The Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  The veteran's current rating 
under DC 5010, and DC 5003 by extension, require the presence 
of objective painful motion, such as swelling and muscle 
spasm.  At the August 2005 VA examination, the veteran 
complained of occasional pain and discomfort in his position 
as a mail handler for USPS.  The examiner indicated that this 
pain is likely associated with his duties of lifting heavy 
trays of mail and with the extended periods of time in which 
he has to stand on his feet.  The November 2005 letter from 
Dr. Krebs indicates that the veteran has difficulty standing 
on his feet for an eight-hour shift at work.  These findings 
of functional impairment due to DeLuca considerations have 
already been considered as part of the current 10 percent 
rating.  There is no medical evidence of record that the 
veteran currently experiences pain which causes additional 
limitation of motion beyond that contemplated by the assigned 
evaluation.  Accordingly, the Board finds that a higher 
rating under the DeLuca criteria is not warranted.  See 38 
C.F.R. § 4.14.  

The Board will now consider whether a separate rating may be 
assigned for the right knee under DC 5257.  At the August 
2005 VA examination, physical examination of the veteran's 
right knee revealed a negative Lachman's test, a negative 
drawer test, and good stability of the joint.  The examiner 
observed, based on a review of the June 2005 MRI studies of 
the right knee, that there were no definite acute 
abnormalities, that the anterior cruciate ligament was 
unremarkable in appearance, and that the results were 
otherwise unremarkable.  Medical evidence from Dr. Krebs 
dated in November 2005 reports the veteran's right knee to be 
stable.  An August 2007 MRI study of the right knee notes an 
unusual appearance of the posterior cruciate ligament to be 
chronic and unchanged from the June 2005 MRI.  See Dr. R.S. 
Oliver treatment records, August 2007.  X-rays taken in 
August 2007 reveal moderate spur formation about the medial 
and lateral aspects of the patella.  See id.  Notwithstanding 
these findings, the Board notes that there is no objective 
evidence of lateral instability, nor is there any indication 
in the record of subluxation.  Accordingly, a rating is not 
warranted under DC 5257.

Furthermore, the Board will also consider whether the 
veteran's right knee disability can be rated under DCs 5258 
or 5259.  There is no indication that the veteran has been 
diagnosed with any cartilage disorders.  The Board has 
reviewed the record and can find no complaints of locking in 
the right knee.  At the August 2005 VA examination, the 
examiner noted that there was no evidence of any meniscal 
tears in the June 2005 MRI study of the right knee, and that 
the McMurray test was negative.  The April 2006 x-rays 
revealed no significant joint effusion.  See VA treatment 
records, April 2006.  The August 2007 MRI study revealed 
small joint effusion with a very tiny Baker's cyst 
posteromedially.  See Dr. R.S. Oliver treatment records, 
August 2007.  There was, however, no evidence of cyst 
leakage.  In light of these findings, the Board concludes 
that a rating under DCs 5258 or 5259 is not warranted. 

The Board has considered the application of other diagnostic 
codes, including DCs 5256, 5262, and 5263 and finds that 
there is no evidence of any of these conditions on the 
record.  Further consideration of the remaining diagnostic 
codes for knee disabilities is not warranted. 

In light of the Board's conclusion that the criteria for a 
rating in excess of 10 percent have not been met at any time 
during the period on appeal, the rule of Fenderson, supra, 
for staged ratings is not for application.

As such, the Board finds that the preponderance of the 
evidence is against a higher rating for right knee 
chondromalacia with arthritis.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia with arthritis is denied.

Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia with arthritis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


